Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach, as required by independent claims 1, 8 or 9, a mobile body system including at least three mobile bodies which move in a space, each including storage of map information, the space including first and second areas and an overlapping boundary area, and a controller which controls movement using the stored map information and an estimated position of the body, wherein upon movement of the at least three mobile bodies in the first area, each of the first and second mobile bodies temporarily stops within a first distance from an arbitrary position in the first area, and the third mobile body moves using a position based on a distance from each of the first and second mobile bodies, and upon movement of the at least three mobile bodies from the first area into the second area, the third mobile body moves into the boundary area and temporarily stops using the distance between the third mobile body and each of the first and second mobile bodies.  After the third mobile body moves into the boundary area, the first mobile body likewise moves into the boundary area and temporarily stops using the distance to the second and third mobile bodies, and finally the second mobile body moves into the boundary area and temporarily stops using the distance to the first and third mobile bodies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONALD J WALLACE/Primary Examiner, Art Unit 3665